WASSERSTROM, Chief Judge.
Defendant appeals from the denial of his motion under Rule 27.26, by which he sought to set aside the judgment entered on his pleas of guilty to burglary second degree, stealing and escape from custody. His motion was based on allegations that his confession and guilty pleas were induced by fear, persuasion and the holding out of hopes that induced him to believe that if he did not plead guilty, criminal charges would be brought against his wife and that his wife and child would not be released until guilty pleas were entered. After an eviden-tiary hearing, the trial court entered a finding that the evidence did not support the allegations of the motion, but rather showed that the pleas of guilty were freely and voluntarily entered without prior promises or threats.
The record fully supports these findings. Not being clearly erroneous, the judgment of the trial court must be affirmed. Rule 27.26(j). An extended opinion would have no precedential value and the judgment is therefore affirmed under Rule 84.16(b).
All concur.